Case:
  Case17-60285     Document: 00515671602
        3:09-cr-00096-DCB-LRA              Page:
                                Document 264     1 12/14/20
                                             Filed   Date Filed: 12/14/2020
                                                              Page  1 of 2




           United States Court of Appeals
                for the Fifth Circuit
                               ___________

                                No. 17-60285
                               ___________

   United States of America,

                                                          Plaintiff—Appellee,

                                    versus

   Mark Randall Jones,

                                           Defendant—Appellant.
                  ______________________________

                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:09-CR-96-1
                 ______________________________

             ON PETITION FOR REHEARING EN BANC

   (Opinion 10/23/2020, 5 Cir., __________ , __________ F.3d
   __________ )

   Before Owen, Chief Judge, Southwick, and Higginson, Circuit
   Judges.

   Per Curiam:

   ( √ ) Treating the Petition for Rehearing En Banc as a Petition for Panel
         Rehearing, the Petition for Panel Rehearing is DENIED.          No
         member of the panel nor judge in regular active service of the court
Case:
  Case17-60285     Document: 00515671602
        3:09-cr-00096-DCB-LRA              Page:
                                Document 264     2 12/14/20
                                             Filed   Date Filed: 12/14/2020
                                                              Page  2 of 2
                                    17-60285




         having requested that the court be polled on Rehearing En Banc
         (Fed. R. App. P. and 5TH Cir. R. 35), the Petition for Rehearing
         En Banc is DENIED.
   ( )   Treating the Petition for Rehearing En Banc as a Petition for Panel
         Rehearing, the Petition for Panel Rehearing is DENIED. The court
         having been polled at the request of one of the members of the court
         and a majority of the judges who are in regular active service and not
         disqualified not having voted in favor (Fed. R. App. P. and 5TH
         Cir. R. 35), the Petition for Rehearing En Banc is DENIED.




                                       2
